Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “610a” has been used to designate both 610a and 605a in Figure 6A and 6B.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Upchurch (US 4,576,234).
1.  Upchurch discloses a valve assembly, comprising: 
a valve body (25) having a ball housing with a central bore there through (Figure 2b, 2c, 4);  
first and second ball cages (124, 115, 90) each located within a cavity formed in an interior diameter wall (existing within the central bore of the body which comprises the ball housing) of the ball housing;  
first and second ball valve members (125, 98) located within and rotatably coupled to the first and second ball cages, respectively, and each having a bore there through (Figure 2b) and located in the ball housing for selective rotation between open and closed positions to control flow through the valve assembly, the first and second ball valve members defining a fluid chamber area (35) located within the central bore and between the first and second ball valve members;  

a first seating member (154) located between the first and second ball valve members and being slidably coupled to the valve body adjacent the central bore (see Figure 2c) and having a metal seat (not specifically stated however understood by one of ordinary skill in the art to be widely incorporated into the construction of such valve systems, including metal-to-metal sealing seats) located on a seating end thereof that is engagable against the first ball valve member (125); and 
a second seating member (102) located downhole from the second ball valve member (98) and engagable against the second ball valve member and having a metal seat located on a seating end thereof that is engagable against the second ball valve member (98).

11.  Upchurch discloses a well system, comprising: 
a string of tubing (Figure 1) extending into a wellbore and connected to a valve assembly and being supported from a rig support structure (though not expressly stated, “suspended” implies support from above and is considered to be analogous to the claimed “rig support structure”;), the valve assembly comprising: 
a valve body (25) having a ball housing with a central bore there through (Figure 2b, 2c, 4);  
first and second ball cages (124, 115, 90) each located within a cavity formed in an interior diameter wall of the ball housing;  
first and second ball valve members (125, 98) located within and rotatably coupled to the first and second ball cages, respectively, and each having a bore there through and located in the ball housing for selective rotation between open and closed positions to control flow through the 
one or more control arms (140, 141) coupled to the first and second ball valve members, the one or more control arms actionable on the first and second ball valve members to rotate the first and second ball valve members to the open or closed positions;  
a first seating member (154) located between the first and second ball valve members and being slidably coupled to the valve body adjacent the central bore (see Figure 2c) and having a metal seat (not specifically stated however understood by one of ordinary skill in the art to be widely incorporated into the construction of such valve systems, including metal-to-metal sealing seats) located on a seating end thereof that is engagable against the first ball valve member (125); and 
a second seating member (102) located downhole from the second ball valve member (98) and engagable against the second ball valve member and having a metal seat located on a seating end thereof that is engagable against the second ball valve member (98).


Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	



Regarding claims 3-6 and 13-16, prior art reference Domytrak is the most closely related, featuring what could be a pressure relief valve and pressure communication port and fluid port (Figure 2). However teaching the fluid port and travel piston to the base reference Upchurch would inhibit the intended function of Upchurch to contain and seal fluid within chamber 35.

Regarding claims 7-10 and 17-20, prior art reference Domytrak is again the closest related prior art reference. However teaching of the travel piston valve (needle valve), travel piston valve communication port and fluid port (at locations along the fluid flow path shown in Figure 2 between the central bore, needle valve, and ball valve chamber) would inhibit the intended function of Upchurch which is to contain and seal fluid within chamber 35.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679